FD‑302(Rev 5‑8‑10)
                                                                        ‐l   of l―                                                                 Orrcrr- Rrcoro
                                                                                                                                                   hmnr    p.ddBr. h.vo db&rry ib.d
                                                                                                                                                   A S.{tur.i ha. bff vd& by          d
                                                                                                                                                   ffid   Fgr domroh 3ytt n'
                                                            UNCLASSIF工 ED//FOU0
                                                 FEDERAL BUREAU OFINVESTIGAT10N



                                                                                                                        Date of   entry      o5 / 24 /   2019


                Peggy     , was interviewed via email-. After being advised of the
                           SHET,LEY,
       identity of the interviewing Agent and the nature of the j-nterview, SHELLEY
       provided the following informati-on:
       SHELLEYis a Subpoena Compl-iance Specialist with T-Mobile.                                                                 SHELLEY       stated
       that Switch TTAS005 is l-ocated in Pano, Texas.




                                                              uNcr,AssrFrBD/ /EoVO

   Invcsiga●   on on 05/24/2019̲at Albuquerque′                        New MexiCO′            United States (Email)

   Fllc# 266S―       AQ‑3033093                                                                                             Datc dra■   cd   05/24/2019

   by PETER        」ON   NYSTROM UBBELO堅
                                                                               is the property ofthe FBI and is loaned to your agency; it and its contents are
                                                                                                                                                               not
  This document contains neither recommendations nor conclusions ofthe FBI. It
  to be distributed outside your agency.
                                                                        ‐l    of l―                                                                 OFFl● :AI■ ■00HD
FD‑302(Rev 5‐ 8‑10)

                                                            UNCLASSIFIED//FOUO
                                                  FEDERAL BUREAU OFINVESTIGAT10N



                                                                                                                         Date ofent7            05/28/2019



       The purpose of this document is to correct an error     ■n a prev■ ous document
       named′ Swtttch information provided by T― Mobi■ e′ dated May 24′ 2019′ seria■
       #33.

       Change: SHELLY stated that Sw■ tch TTAS005 is                                                ■ocated       in P■       ano′       Texas.




                                                                t Ncr,AssrFrED//Fouo

   Investigation on 05/28/2019 at A■ buquerque′                          New Mexico′ United States (Emai■                            )




   File# 266S―        AQ‑3033093                                                                                             Date draned        05/28/2019

   by PETER         」ON   NYSTROM UBBELOHP二
   This document contains neither recommendations nor conclusions ofthe FBl. It is the property ofthe FBI and is loaned to your agency, it and its contents are not
   to be distributed outside your agency.
 T・・Mobile・
     mgtfOPa.--;S
Law Enforccmcnt Rclations
4 Sylvan Way,Parsippany,N J 07054
Phone:(973)292‐ 891l Fax:(973)292‐ 8697                                                                                                March 02.2019

T-Mobile / MetroPCS Tracking ID:2187426


I' Peggy shelley, am employed by T-Mobile, u.s.A., Inc and I am               a   custodian of Records.


I further   state that all   ofthe records described below and attached hereto are duplicates ofthe original and          are true
and complete copies of records maintained by T-Mobile, U.S.A., Inc.



Description of records:

             MSiSDN‖ dentl■ er                           Start Date                                   End Date                           Requested ltem
5058191806                                 11′ 02/2018                               12′ 19/2018                           Ca‖ Deta‖ s wth ce‖ Sites

5058191806                                 11/02/2018                                12′ 19′   2018                        Subscriber lnfo



I further state that:
  A) Such records were made at or near the time of the occurrence of the matters set forth by (or from
     information transmitted by) a person with knowledge of those matters;
  B) Such records were kept in the course ofregularly conducted business activity;
 C) The business activity made such records as a regular practice; and
 D) Ifsuch record is not the original, such record is        a   duplicate ofthe original.


I hereby certifi that the foregoing statement made by me is true. I understand that if any of the statements made by
me herein are  willfully false, I am subject to punishment.




                                                                                                                 ‰ 5喝
                                                                                                                 Law Enforccmcnt Rclations Group
8 8 8




                                                                                                                            首 首 層
                                                          彗菖
                                                          ￡§
            壺

                』




                                                                                                        §

                                                                                                             ヨ


                                                                                                                    3
                                  i:




                                                                                                                      8
                    E




                                                                                                  ,
                                                                          l




                                                                                         l
                                          翼




                                                                                     掲




                                                                                                                    :
                                  i
                i
                F
            :




                                                                                                                      8
                                                                           :
                                      5
            ヨ




                                                                                                         ヨ




                                                                                                                            種
                                                          魯
                                                          §
                                                          §




                                                                                                                    3
                                  i:
                    :




                                                                                                              :



                                                                                                                        8
                                                                                         l




                                                                                                   l
                                                                           :
ii:1
        К
        8
                                                              ビｂ ︶ｏＥ Ｆ 一
                                                              ︵        ａｂ 一
                                                                          ｃＤ ■■ ●Ｃ一
                                                                                  ■ ｏｏｏ    ０２ ｏ● ２ ｏぉ ｐ●■●●ε ３一マ 鸞 一ｏ一 ８ 一 ●一あ                  ８ ０３゛●
                                                                                                                                   ¨ 一ｇ 理Ｒぃぉ ｂ ｅ﹂
                                                                                                       ︐                           ︐ｏ ●■ ２
                        ﹂
                        ｅ ｃｏ一
                            ｔＥ﹄
                              ゛   ﹁ ち●コ●留 ｏ＞   ヨ０ン ピ 一いつ ０一
                                                          一つｏコ ■ ●●●コ■●２ ３ 沼   二υＥ   むＨＯＮむＨｂ ＯＥ ８ ｏＯ ﹁ 一●８ ３ ｏ潔０ ∞ ＯＮ︑
                                                                                                                     ●ＥＯ︒２つコ∽む ■ 一ｃＥ       ｃＯ 世    ■● ・
                                                                                                      ︐                                       ︐
                                                                                                                    Ｓ ３ ヽ 旨 二一
                                                                                                                             ３ ヒ山          ¨
                                                                                                                                           ぃぃ ﹄   ５ゼ
                                                                                                                                               弓 く一
                                                                                                                                             ．
                                                                                                                                                き ｃど
                    ﹁聖屋 ｏ目 ⁚ 帥
                                                                                                                                    ﹂
                                                                                                                                                   ．
lnf ormation Provided To:


Agency:                 FB!                                                                T… Mobiler
Requestor:              Peter ubbe10hde
Agent Address:          CRF Bunding 27958A
Billing City, State, Zip: QuantiCO,VA 19903
Provided On:              March 01,2019                                                    Request Submission Response

This is in response to the Grand Jury subpoena, 2018R09190-001, dated December 18, 2018, which was served   u   pon T-
Mobile US, lnc. You have requested lnformation forthe subscriber associated with MSTSDN: 5058191806.



                        Subscriber Name                  MiCHAEL NISSEN
                        Subscriber Address               2270D Ⅵ″OMING BLVD NE●    232′   ALBUQUERQUに ,NM 87112 uSA
                        Subscriber Status                Suspended
                        Subscriber Name Effective Date   07/05/2017



                                                         TMus
                       Activation Date                   07/05/2017
                       Termination Date                  01/24′ 2019
                       Account Name                      MICHAEL NISSEN
                       Account No                        959954682
                       Account Effective Date            07/05/2017
                       Account Expiration Date           01/24/2019


                       :MSl                              310260518942271
                       MSiSDN Expirat on Date            01/24/2019
                       MS:SDN Disconnect Reason          Seasonal
                       MSISDN No                         5058191806
                       MSiSDN Status                     Suspended
                       MSISDN Market                     ALN
                       MSISDN Name                       MICHAEL NISSEN
                       SIM                               8901260511789422716
                       IMEI                              352557072963112
                       8egin Service Date                07/05/2017



                       BillName                          MICHAEL N:SSEN
                       BillBirth Date                    03/08/1965
                       BillssN                           525373899
                       EillCycle                         4
                       BillAddress                       2270D WYOMiNG BLVD NE#232,ALBUQUERQUE′         NM 87112 uSA
                       Company Name                      NlSSEN
                       Rate Plan                         FRLTUNL
                       Rate Plan Desc                    T―   Mob‖ e ONE
                       Contact 1
                       Contact 2                         5058191806
                       Coupon
                       Last Refilled



                       Ported Carrier
                                                                         ‑l of l‐                                                                   OrriCIAL RECORD
 FD‑302(Rcv 5 8 10)

                                                            UNCLASSIF工 ED//FOU0
                                                  FEDERAL BUREAU OFINVESTICAT10N



                                                                                                                         Dateofentry 05/24 /2079

                                                 FEDERJAL GRiAT{D'IT'RY INFORIdATION
This document contains information pertaining to a federal grand jury proceeding. The
information may not be disseminated within or outslde the FBI, except as provided for
under Federal Rule of Criminal Procedure 6(e) (3), wherein disclosure may be made to: (1)
an attorney for the government for use i-n performing that attorney's offj-claf dutiesi or
 (2) any government personnel that an attorney for the government considers necessary to
assist in performing that attorney's officlal duties.


        On March 2, 2079, T-Mobile provj-ded information requested in Grand Jury
        Subpoena served on December 20, 2078. The requested information is stored as
        a digital 1A of this document.




                                                               UNCLASSIF工 ED//FOU0

   Investigation on 05/23/2019 at A■ buquerque′                         New Mexico′ United States (Email)
   Flc# 266S― AQ‑3033093‑G」                                                                                                 Datc drancd 05/23/2019
   by PETER        」ON    NYSTROM UBBELOHDE
  This document contains neither recommendations nor conclusions ofthe FBI. It is the property ofthe FBI and is loaned to your agency; it and its contents are not
  to be distriburcd outside your agency.
